COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 JAVIER FLORES, JR.,                                              No. 08-09-00264-CR
                                                  §
                         Appellant,                                    Appeal from
                                                  §
 v.                                                                 41st District Court
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                         Appellee.                                (TC # 20090D03590)
                                                  §

                                  MEMORANDUM OPINION

       Javier Flores, Jr., pro se, erroneously filed notice of appeal in cause number 20090D03111

in the 41st District Court of El Paso County, Texas. Appellant maintains that he filed a writ of

habeas corpus in that cause number but the trial court denied him access to the court. Our review

of the records reflects that Appellant filed the notice of appeal in the wrong cause number and the

only case pending against Appellant is cause number 20090D03590 in the 41st District Court. No

final judgment or appealable order has been entered in that cause number. Consequently, we lack

jurisdiction of the appeal. See TEX .CODE CRIM .PROC.ANN . art. 44.02 (Vernon 2006)(“[a] defendant

in any criminal action has the right of appeal under the rules hereinafter prescribed”); TEX .R.APP .P.

25.2(a)(2)(a defendant “has the right of appeal under Code of Criminal Procedure article 44.02 and

these rules” in every case in which the trial court “enters a judgment of guilt or other appealable

order”). We therefore dismiss the appeal.


January 6, 2010
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
(Do Not Publish)